           Case 1:16-cr-00397-LTS Document 381 Filed 04/20/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 16-CR-397-LTS

HAROLD HILL,

                 Defendant.

-------------------------------------------------------x

                                            MEMORANDUM ORDER

                  The Court has received Defendant Harold Hill’s motion for a reduction in

sentence pursuant to 18 U.S.C. § 3582(c)(1)(A), which was amended by Congress as part of the

First Step Act, Pub. L. No. 115-391, 132 Stat. 5194. (Docket Entry No. 374.) On February 1,

2018, Defendant was sentenced principally to 84 months of imprisonment, to be followed by a

five-year supervised release term. Defendant has now been incarcerated for 42 months and is

due to be released on August 26, 2021. Defendant seeks immediate release to supervised release

or, in the alternative, immediate release to home confinement. (Docket Entry No. 374 at 1.) On

April 9, 2020, the Government filed an opposition to Defendant’s motion. (Docket Entry No.

377.) On April 14, 2020, the Defendant filed a reply in support of his motion. (Docket Entry

No. 380.) The Court has reviewed the parties’ submissions carefully and, for the following

reasons, Defendant’s motion is denied.

                 Mr. Hill seeks an order directing his compassionate release under 18 U.S.C. §

3582(c)(1)(A), which provides, in relevant part, that:

                 the court . . . upon motion of the defendant after the defendant has fully
                 exhausted all administrative rights to appeal a failure of the Bureau of
                 Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days
                 from the receipt of such a request by the warden of the defendant’s
                 facility, whichever is earlier, may reduce the term of imprisonment . . .


HILL - MTN FOR COMPASSIONATE RELEASE.DOCX                  VERSION APRIL 20, 2020                1
         Case 1:16-cr-00397-LTS Document 381 Filed 04/20/20 Page 2 of 4



               after considering the factors set forth in section 3553(a) to the extent that
               they are applicable, if it finds that . . . extraordinary and compelling
               reasons warrant such a reduction . . . and that such a reduction is
               consistent with applicable policy statements issued by the Sentencing
               Commission.

18 U.S.C.A. § 3582(c)(1)(A) (Westlaw through P.L. 116-135). Mr. Hill has not exhausted all

administrative rights to appeal a failure of the Bureau of Prisons (“BOP”) to bring a motion on

his behalf, nor have 30 days lapsed since the Warden of his facility received a compassionate

release request from Mr. Hill. Therefore, Defendant has not exhausted his administrative

remedies as required by 18 U.S.C. § 3582(c)(1)(A).

               Defendant contends that “this Court should excuse compliance with the normal

30-day timing rule in light of the documented and serious national emergency; also in light of

how overwhelmed the FBOP is in light of the pandemic inside and outside the prisons even

among their own legal and corrections personnel.” (Docket Entry No. 374 at 5-6.) However,

while “[c]ourts do have some flexibility to disregard exhaustion requirements when they are

judicially imposed,” “statutory exhaustion requirements, such as those set forth in Section

3582(c), must be strictly enforced.” U.S. v. Roberts, No. 18 Crim. 528 (JMF), ECF No. 296, at 3

(S.D.N.Y. April 8, 2020) (internal quotation marks omitted). Congress included in Section

3582(c)(1)(A) clear and explicit language mandating exhaustion prior to judicial intervention.

The statute provides no limitation on the requirement to exhaust remedies with the BOP before

seeking judicial intervention. Therefore, this Court is “not free to infer a general unwritten

special circumstances exception” into Section 3582(c)(1)(A). Id. (internal quotation marks

omitted). 1 Defendant must first exhaust all remedies with the BOP. 2



1
       The Second Circuit has not addressed the question of whether the exhaustion
       requirements of Section 3582(c)(1)(A) can be waived, and courts within the Circuit are
       divided on the answer. Compare U.S. v. Haney, No. 19 Crim. 541 (JSR), ECF No. 27


HILL - MTN FOR COMPASSIONATE RELEASE.DOCX         VERSION APRIL 20, 2020                          2
         Case 1:16-cr-00397-LTS Document 381 Filed 04/20/20 Page 3 of 4



               Mr. Hill relies on Washington v. Barr, 925 F.3d 109 (2d Cir. 2019) for the

proposition that “[e]ven where exhaustion is seemingly mandated by statute . . . , the requirement

is not absolute.” (Docket Entry No. 374 at 7.) However, Washington concerned a judge-made

exhaustion doctrine. 925 F.3d at 116 (noting that the statute at issue “does not mandate

exhaustion of administrative remedies”). While “judge-made exhaustion doctrines . . . remain

amenable to judge-made exceptions,” statutory exhaustion provisions, like the one in Section

3582(c)(1)(A), “stand[] on a different footing.” Ross v. Blake, 136 S. Ct. 1850, 1857 (2016).

Courts may find exceptions to statutory exhaustion requirements “only if Congress wants them

to.” Id. “[M]andatory exhaustion statutes like [Section 3582(c)(1)(A)] establish mandatory

exhaustion regimes, foreclosing judicial discretion.” Id. Defendant has not proffered any basis

for the Court to conclude that Congress intended to permit judicial waiver of Section

3582(c)(1)(A)’s mandatory exhaustion requirement, particularly in light of the statute’s “limited

futility-like exception” that permits an inmate to seek relief after “the lapse of 30 days from the


       (Apr. 13, 2020) (finding 3582(c)(1)(A)’s exhaustion requirement non-jurisdictional and
       waivable); U.S. v. Perez, No. 17 Crim. 513 (AT), 2020 WL 1546422, *1-3 (S.D.N.Y.
       Apr. 1, 2020) (finding three exceptions to 3582(c)(1)(A)’s exhaustion requirement based
       on futility, inability to grant adequate relief, and undue prejudice); U.S. v. Zuckerman,
       No. 16 Crim. 194 (AT), 2020 WL 1659880, at *3 (S.D.N.Y. Apr. 3, 2020) (same); and
       U.S. v. Colvin, No. 19 Crim. 179 (JBA), 2020 WL 1613943, at *2 (D. Conn. Apr. 2,
       2020) (same); with U.S. v. Villanueva, No. 18 Crim. 472 (KPF), ECF No. 85 (S.D.N.Y.
       Apr. 8, 2020) (concluding that “courts lack the authority to waive the administrative
       exhaustion requirement stated in § 3582(c)(1)(A)”); and U.S. v. Hernandez, No. 18 Crim.
       834 (PAE), 2020 WL 1445851, at *1 (S.D.N.Y. Mar. 25, 2020) (same).
2
       Defendant argues for the first time in his reply memorandum that he has exhausted his
       administrative remedies in light of the Warden’s April 6, 2020, denial of his request for
       compassionate release. (Docket Entry No. 380 at 5-6.) He has not. The statute requires
       Defendant to “fully exhaust[] all administrative rights to appeal.” 18 U.S.C.A. §
       3582(c)(1)(A) (Westlaw through P.L. 116-135). Defendant must first appeal that denial
       through the BOP’s Administrative Remedy Program in order to fully exhaust his
       remedies through Section 3582(c)(1)(A) if he wishes to seek judicial intervention before
       30 days have elapsed from delivery of his application to the warden. See BOP Policy
       Statement 1330.18.


HILL - MTN FOR COMPASSIONATE RELEASE.DOCX         VERSION APRIL 20, 2020                              3
         Case 1:16-cr-00397-LTS Document 381 Filed 04/20/20 Page 4 of 4



receipt of such a request by the warden of the defendant’s facility.” Roberts, ECF No. 296, at 3.

This futility-like exception lends further support to the conclusion that Congress intended that

Section 3582(c)’s exhaustion requirements be strictly enforced. Here, the Court cannot excuse

Defendant’s failure to exhaust his remedies with the BOP because it lacks authority to deviate

from the clear language of the statute, which mandates exhaustion.

               For all of these reasons, Defendant’s request for compassionate release pursuant

to Section 3582(c)(1)(A) is denied, without prejudice to renewal after the earlier of a final

decision from the BOP, or May 6, 2020—30 days after the Warden of Defendant’s facility

received Defendant’s request for compassionate release. Docket Entry No. 374 is resolved.



       SO ORDERED.

Dated: New York, New York
       April 20, 2020

                                                              _/s/ Laura Taylor Swain_____
                                                              LAURA TAYLOR SWAIN
                                                              United States District Judge




HILL - MTN FOR COMPASSIONATE RELEASE.DOCX         VERSION APRIL 20, 2020                            4
